Case 1:15-cv-02016-MKB-RML Document 68 Filed 10/30/19 Page 1 of 2 PageID #: 897

                                                                                      COURT EXHIBIT


 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK



 TERREL RASKINS,
                                                            VERDICT SHEET
                               Plaintiff,                   I5-CV-2016(MKB)

                        V.



 DETECTIVE ESSENCE JACKSON,

                               Defendant.



 Section 1983: False arrest

  1. Has Plaintiff Terrel Raskins proven by a preponderance of the evidence that Defendant
     falsely arrested him on February 14, 2015?

     YES                NO



 Section 1983: Deprivation of fair trial

 2. Has Plaintiff Terrel Raskins proven by a preponderance of the evidence that Defendant
    deprived him of a fair trial?

     YES                NO



           IF YOU ANSWERED "NO" AS TO QUESTIONS 1 AND 2, YOUR DELIBERATIONS ARE
                                            COMPLETE.


              IF YOU ANSWERED "YES" TO EITHER QUESTION 1 OR 2, OR BOTH,PLEASE
                             PROCEED TO THE NEXT QUESTION.

 Damages

 3. Compensatorv damages: Please state the total amount of compensatory damages, if any, that
    Plaintiff has proven by a preponderance of the evidence that he is entitled to.

         False arrest


         Fabrication of evidence             $


                        IF YOUR ANSWER IS NONE,PROCEED TO QUESTION 4.
Case 1:15-cv-02016-MKB-RML Document 68 Filed 10/30/19 Page 2 of 2 PageID #: 898




                       IF YOU MADE AN AWARD OF COMPENSATORY DAMAGES,
                       DO NOT ANSWER QUESTION 4. PROCEED TO QUESTION 5.

 4. Nominal damages: If you find that Plaintiff is not entitled to compensatory damages, but that
    his constitutional rights have nevertheless been violated, he is entitled to nominal damages.
    What amount of nominal damages do you find that he is entitled to?

                                      $       •—

                                  PLEASE PROCEED TO QUESTION 5.

 5. Punitive Damages: Has Plaintiff proven by a preponderance of the evidence that he is
    entitled to punitive damages?

                           Yes                           No

          IF YOUR ANSWER IS "YES," PLEASE INDICATE IN THE SPACE PROVIDED BELOW
                              THE AMOUNT OF PUNITIVE DAMAGES.


        False arrest                         $     />S   ^



        Fabrication of evidence              $    /^ r—^3^



 Dated: October •SO .2019
